DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 6 is/are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over BLADD-SYMMS et al. (US 2019/0054985) (hereinafter BLADD-SYMMS).
Regarding Claim 1

	BLADD-SYMMS teaches a modular protective case (below – Fig. 1A-1E) for a surfboard comprising: a housing (10) including a rigid, impact-resistant material, wherein the housing is composed of at least four sections (12, 14, 16, 18); wherein the modular protective case is configured to hold the surfboard; wherein the housing includes a first half (12/16) and a second half (14/18); wherein the first half of the housing includes at least two sections (12&16) of the at least four sections; wherein the at least two sections are laterally attached to each other; wherein the second half of the housing includes at least two additional sections (14&18) of the at least four sections; wherein the at least two additional sections are laterally attached to each other; wherein the first half of the housing is attached to the second half of the housing (Fig. 1D) (Paragraphs [0311] – [0316]). Further, while not expressly stated, based on what is shown in the figures below, it appears as though BLADD-SYMMS teaches at least one of the at least four sections is constructed such that a convex surface of the at least one of the at least four sections is operable to nest within a concave surface of another one of the at least four sections such that the at least four sections are stackable when disassembled.

    PNG
    media_image1.png
    663
    458
    media_image1.png
    Greyscale
 		
    PNG
    media_image2.png
    711
    355
    media_image2.png
    Greyscale


Regarding Claim 6

	BLADD-SYMMS teaches each of the at least four sections (12/14/16/18) is operable to interlock (via 20) with an attached lateral section, thereby providing support and structure to the case when assembled, as can be seen in the figures above (Paragraphs [0317] – [0320]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 8-10, 15, and 17 of U.S. Patent No. 11154124. Although the claims at issue are not identical, they are not patentably distinct from each other because both claim at least: a modular protective case for a surfboard comprising: a housing including a rigid, impact-resistant material, wherein the housing is composed of at least four sections; wherein the modular protective case is configured to hold the surfboard; wherein the housing includes a first half and a second half; wherein the first half of the housing includes at least two sections of the at least four sections; wherein the at least two sections are laterally attached to each other; wherein the second half of the housing includes at least two additional sections of the at least four sections; wherein the at least two additional sections are laterally attached to each other; wherein the first half of the housing is attached to the second half of the housing; and wherein at least one of the at least four sections is constructed such that a convex surface of the at least one of the at least four sections is operable to nest within a concave surface of another one of the at least four sections such that the at least four sections are stackable when disassembled; and a modular protective case for a surfboard comprising: a housing including a rigid, impact-resistant material, wherein the housing is composed of six sections; wherein the modular protective case is configured to hold the surfboard; wherein the housing includes a first half and a second half, wherein the first half of the housing includes two end sections and one midsection of the six sections; wherein the two end sections are each laterally attached to the one midsection; wherein the second half of the housing includes two additional end sections and one additional midsection of the six sections; wherein the two additional end sections are laterally attached to the one additional midsection; wherein the first half of the housing is attached to the second half of the housing; wherein each of the six sections interlock with an attached lateral section, thereby providing support and structure to the case when assembled; wherein the six sections each have an internal face and an external face; wherein the internal face of each of the six sections is concave, and wherein the external face of each of the six sections is convex, such that the external face of a first section of the six sections nests within the internal face of a second section of the six sections such that the six sections are stackable upon being disassembled; and wherein each of the at least six sections includes at least one impressed area on the convex surface and at least one raised area on the concave surface.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER CASTRIOTTA whose telephone number is (571)270-5279. The examiner can normally be reached Monday - Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on (571) 272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER CASTRIOTTA/Examiner, Art Unit 3733                                                                                                                                                                                                        
/DON M ANDERSON/Primary Examiner, Art Unit 3733